DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a circuit for a print cartridge, comprising: 
 	a first memory element; 
 	a decoder to receive an address and to enable the first memory element for access in response to the address; 
 	a data line; 
 	an input line; and 
 	a selector responsive to the data line to select the first memory element, wherein the selector is to select the first memory element responsive to the data line having a first value, wherein the data line is to communicate data of a second memory element in response to the second memory element being enabled for access, 
 	the input line to communicate data of the first memory element in response to the first memory element being selected by the selector.

3.	The Applicant also disclosed substantially the same subject matter in independent claims 9 and 18.

4.	U.S. Patent application publication number 2014/0320558 to Ge et al. also disclosed a similar invention in Figs. 1 and 3. Unlike in the instant application, Ge et al. are silent about “a selector responsive to the data line to select the first memory element, wherein the selector is to select the first memory element responsive to the data line having a first value, wherein the data line is to communicate data of a second memory element in response to the second memory element being enabled for access, the input line to communicate data of the first memory element in response to the first memory element being selected by the selector”.
 	Ge et al. are also silent about the same limitations in independent claims 9 and 18.

5.	U.S. Patent application publication number 2010/0302293 to Torgerson et al. also disclosed a similar invention in Fig. 1. Unlike in the instant application, Torgerson et al. are also silent about “a selector responsive to the data line to select the first memory element, wherein the selector is to select the first memory element responsive to the data line having a first value, wherein the data line is to communicate data of a second memory element in response to the second memory element being enabled for access, the input line to communicate data of the first memory element in response to the first memory element being selected by the selector”.
 	Torgerson et al. are also silent about the same limitations in independent claims 9 and 18.

6.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore, the instant application has been deemed allowable over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853